                             UNITED STATES DISTRICT COURT
                                   EASTERN DISTRICT OF WISCONSIN
                                           OFFICE OF THE CLERK

                                             362 U.S. COURTHOUSE
                                             517 E. WISCONSIN AVE
                                             MILWAUKEE, WI 53202

STEPHEN C. DRIES                                                                             TEL: 414-297-3372
    CLERK                                                                                    FAX: 414-297-3253
                                                                                            www.wied.uscourts.gov



                                             February 21, 2019


    Stephen Thomas Erb
    Law Offices of Stephen Thomas Erb APC
    11440 W Bernardo Ct.- Ste 204
    San Diego, CA 92127-1643

    Re:    Gordon Holmes LLP v. Global Imaging Acquistion Group LLC et al
           Case No.: 19-cv-279

    Dear Counsel:

            The above referenced matter is currently pending before Judge Pamela Pepper. Counsel
    who are not admitted to the Eastern District of Wisconsin or registered for an account on this
    court's electronic case filing system (ECF) will need to be admitted and registered prior to e-
    filing with the court. Additionally, counsel will not receive electronic notification of filings until
    they become registered users.

            Please refer to the court's website at www.wied.uscourts.gov for information on attorney
    admission and ECF registration, as well as the ECF user manual, Local Rules, and specific
    judicial instructions for litigants.

                                                           Very truly yours,

                                                           STEPHEN C. DRIES
                                                           Clerk, U.S. District Court

                                                           s/J. Lyday
                                                           Deputy Clerk




               Case 2:19-cv-00279-PP Filed 02/21/19 Page 1 of 1 Document 18
